Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt petitions for a writ of mandamus, seeking an order directing the district court to act on two cases filed in the U.S. District Court for the Eastern District of Virginia. He gives no details about those cases other than their docket numbers. Following a thorough review of the district court docket sheets, we conclude that there is no pending matter awaiting a ruling in either case. See Hurt v. Dedley & Singletary, Inc., No. 1:08-cv-00917-LMB-JFA (E.D.Va.); Hurt v. Clinton, No. 1:08-cv-01050-LMB-TCB, 2008 WL 9007257 (E.D.Va.2008). Accordingly, while we grant leave to proceed in forma pau-peris, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

PETITION DENIED.